Fourth Court of Appeals
                               San Antonio, Texas
                                    February 10, 2021

                                   No. 04-20-00480-CR

                                  Derek ALEXANDER,
                                        Appellant

                                            v.

                               THE STATE OF TEXAS,
                                     Appellee

                From the 187th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015CR2627
                      Honorable Stephanie R. Boyd, Judge Presiding


                                     ORDER

       Appellant’s motions requesting extensions of time to file his brief are GRANTED.
Appellant’s brief was filed on February 10, 2021.



                                                 _________________________________
                                                 Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of February, 2021.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court